332 S.W.3d 221 (2010)
Gerald HUSAK, Plaintiff/Appellant,
v.
Walter SIMON III, Defendant, and
Travelers Insurance Company, Defendant/Respondent.
No. ED 95071.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
Application for Transfer to Supreme Court Denied February 22, 2011.
Application for Transfer Denied March 29, 2011.
David C. Knieriem, Clayton, MO, for Plaintiff/Appellant.
William C. Crawford, Kansas City, MO, James P. Maloney, Co-Counsel, Independence, MO, for Defendant/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Gerald Husak (Husak) appeals from the circuit court's judgment denying his motion for summary judgment and granting Travelers Insurance Company's (Travelers) cross-motion for summary judgment seeking a determination of coverage under a Travelers insurance policy. We have reviewed the briefs of the parties and the record on appeal and conclude the circuit court did not err in denying Husak's motion and granting Travelers' cross-motion because there is no genuine issue of material fact and Travelers is entitled to judgment as a matter of law. ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).